Citation Nr: 0420619	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-21 903	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The matter was previously Remanded by the Board in 
May 2003 for further development as to the issues of the knee 
and back, and to issue a Statement of the Case regarding 
entitlement to service connection for hypertension, as 
mandated by Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the Substantive Appeal (VA-9) submitted by the veteran in 
December 2003 as to the issue of entitlement to service 
connection for hypertension, he requested a Board hearing at 
the RO.  In January 2004, the RO issued a letter to the 
veteran requesting clarification as to whether he desired a 
videoconference hearing, or a travel Board hearing; however, 
the veteran did not reply.  The RO should attempt to clarify 
whether the veteran still desires a hearing as to the issue 
of entitlement to service connection for hypertension.  

At the travel Board hearing held in January 2003 regarding 
the issues of service connection for a bilateral knee 
disorder and a back disorder, the veteran indicated that 
post-service he received chiropractic treatment from W.W. 
Slater of Jasper, Texas.  Although the veteran claims that 
Dr. Slater is deceased, the RO should contact the veteran and 
obtain from him further information regarding Dr. Slater 
including his last known address and dates of treatment, and 
make any and all attempts to obtain the treatment records.  
The veteran also stated that he received post-service 
treatment from Dr. Jorgenson.  Although the veteran has 
provided copies of treatment records from Dr. Jorgenson, the 
RO should request from Dr. Jorgenson the entirety of the 
veteran's treatment records.  Finally, the veteran also 
indicated that he received post-service chiropractic 
treatment from other providers.  The RO should obtain from 
the veteran the names, addresses, and dates of treatment for 
any other chiropractic providers, or any other post-service 
medical providers.  The veteran is advised that he has an 
obligation to cooperate fully with VA's efforts to obtain the 
medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Additionally, in a statement submitted by the veteran in 
August 2003, the veteran stated that a doctor told him that 
his reported accident in service could have caused his 
injuries.  The veteran stated further that he asked the 
doctor to put the opinion in writing, but the doctor stated 
that he did not want to unless requested to by the RO.  The 
RO should obtain from the veteran the name of the doctor that 
provided this opinion, and the RO should request that this 
doctor provide a written opinion regarding the etiology of 
the veteran's bilateral knee disorder and/or back disorder, 
including whether the disorders were incurred in or related 
to any incidents in service.

Finally, the Board also notes that the veteran was afforded a 
VA examination in November 2003.  The examiner was to provide 
an opinion regarding the etiology of the veteran's claimed 
knee and back disorders.  Although the examiner performed an 
examination and provided an opinion, the opinion was not 
proffered using the standard invoked by VA - whether it is at 
least as likely as not that the veteran's claimed disorder is 
related to service.  Consequently, the RO should obtain a VA 
opinion regarding the veteran's claimed knee and back 
disorders.  This opinion should include a thorough review of 
the veteran's claims folder, including the history provided 
by the veteran in statements and previous VA examinations.  
To render this opinion, it is not necessary that the veteran 
be physically examined. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should clarify whether the 
veteran desires a hearing regarding the 
issue of entitlement to service 
connection for hypertension.

3.  The RO should contact the veteran 
and obtain from him the name, address, 
and dates of treatment for all medical 
providers who treated him since 
separation from service.  The RO 
should, then, take all necessary steps 
to obtain any treatment records 
specifically identified by the veteran, 
including those from Dr. Slater and Dr. 
Jorgenson.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  The RO should contact the veteran 
and obtain from him the name and 
address of the medical provider whom he 
claims previously rendered a verbal 
opinion regarding the etiology of the 
veteran's claimed knee and back 
disorders.  The RO should, then, 
request a written medical opinion from 
the identified medical provider.  If 
possible, the opinion should include a 
discussion of the etiology of the 
disorders.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  The RO should forward the entirety 
of the veteran's claims folder and 
medical records to an examiner to 
render an opinion regarding the 
etiology of the veteran's bilateral 
knee disorder.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's right and/or left knee 
disorder is etiologically related to 
service or was aggravated therein.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

6.  The RO should forward the entirety 
of the veteran's claims folder and 
medical records to an examiner to 
render an opinion regarding the 
etiology of the veteran's back 
disorder.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disorder is etiologically related to 
service or was aggravated therein.  The 
examiner should specifically address 
the service medical records in which 
the back is referenced.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

7.  The RO should, then, readjudicate 
the veteran's claims of service 
connection for hypertension, bilateral 
knee disorder, and back disorder.  If 
the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




